Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 15-17, 20-22 and 25-26 have been amended. Claims 15-26 have been examined.

Allowable Subject Matter
2.	Claims 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 15, 20 and 25-26, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
adding, to each of a plurality of data values in the concealment target data, a sum of the plurality of random numbers generated…
and subtract, from each of the plurality of data values in the concealed data, the restored random number

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. (U.S. Patent Application Publication 2012/0163585) teaches masking using a random number summation (note paragraphs [0025] and [0034]).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/David J Pearson/Primary Examiner, Art Unit 2438